DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
All amendments to the claims as filled on 6/9/2021 have been entered and action follows:

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
REJECTION UNDER 35 U.S.C. § 103
Applicant argues “Independent Claim 1 is rejected as obvious in light of Khadem alone. It appears that Khadem discloses a cost function determined to assist in identifying an appropriate path in a subject regarding determined anatomical regions or identifying anatomical regions, weighting identified regions, or other appropriate information in the subject. See Khadem paragraph [0045]. Further, Khadem discloses weights are specific values or factors that are assigned or associated with specific regions or areas such as entry points of vascular regions. See Khadem paragraph [0045]. Khadem discloses that a cost function can include a summation of each cost factor applied to an anatomical portion or region identified in the patient's data. See Khadem paragraph [0047]. Khadem discloses “the image data can be presented on a display 12 and the user 22 can select various areas as anatomical portions. The user can then assign a weight or cost factor to each of the identified anatomical portions.” See Khadem paragraph [0050]. (emphasis added).
While the Office specifically cites Knadem at paragraphs [0036] and []0037] regarding evaluating a plurality of training image data, Applicant notes that Khadem, therein, discloses “used to plan a procedure and further perform a procedure on the patient 18.” See, Knhadem, paragraph [0036]. Applicant respectfully submits that Khadem does not disclose various portions of independent claim 1 as asserted by the Office. See, Office Action, pages 2 and 3.
Further, the Office admits that Khadem does not disclose various elements of independent claim 1 including a first processor, a second processor, and saving the determined initial rating coefficient. See, Office Action, page 4. The Office, however, appears to assert that Khadem discloses processing portions 26 and 36 in paragraph [0028] to overcome the admitted failure of Khadem regarding independent claim 1. See, Office Action, page 4, first full paragraph.
Applicant respectfully submits, however, that Khadem discloses “a processor system 26 that can process various types of data such as image data and that the processor system can include a confidence system or a cost function processor 36.” See, Khadem, paragraph [0036].
Applicant respectfully submits, therefore, that Khadem does not overcome the admitted failures of Khadem regarding independent claim 1. In fact, Applicant respectfully submits that the disclosure of the processor system of Khadem does not “obviate” the Office’s admitted failures of Khadem regarding independent claim 1. See, Office Action, page 4, first full paragraph.
In light of the above, Applicant respectfully submits that independent claim 1 is in condition for allowance over the cited references and respectfully requests withdrawal of the rejections thereof.”, (see Remarks pages 11-13).  
Examiner respectfully disagrees, reference Khadem discloses all the limitations as claimed.  Khadem discloses method of planning a trajectory to perform a procedure, (see Abstract) comprising: 
determining an initial rating coefficient with an offline learning including: 
evaluating a plurality of training image data, evaluating a rating for each training trajectory of a plurality of training trajectories of the plurality of training image data, executing instructions with [a first processor] to process the plurality of training image data, executing instructions with [a second processor] to determine the initial rating coefficient that is to predict the rating for each training trajectory based on the processed training image data and the evaluated training trajectory, (see paragraph 0036, wherein a planning system using a planning processor use to determine a cost function “rating” for various trajectories “a rating for each training trajectory of a plurality of training trajectories of the plurality of training image data” and paragraph 0037 for determining a cost value “initial rating coefficient” for various entry points, target points and trajectories “determine the initial rating coefficient that is to predict the rating for each training trajectory based on the processed training image data and the evaluated training trajectory”), and
[saving the determined initial rating coefficient for application to current subject data;]
updating the determined initial coefficient with an online learning including:
receiving the current subject data, (see paragraph 0068, ….image data can include ….scan of a patient…, “current subject data” is read as patient data), 
executing instructions with [the first processor] to process the current subject data, executing instructions with [the second processor] to determine a current subject trajectory rating of a current subject trajectory based on the processed current subject data and the determined initial rating coefficient, (see paragraph 0068, wherein ….image data can be used to illustrate the cost function value …. trajectories); and
updating the determined initial coefficient, (see paragraph 0038 last three lines, … the acquired patient data can be used in a cost function …….to determine a cost value for various planning procedures), as claimed.
Also, as disclose by Khadem in paragraph 0028, in last four lines it states that “….the processing portions 26, 36 can be processed by separate or individual processors or can be processor …. Appropriate processor.” this obviate to one ordinary skilled in the art to use a first processor and a second processor.  Also, as seen in the figure 1, numerical 26 and 36, and the processors do include a memory to save any data that is to be use in future.  This obviate to one ordinary skilled in the art to use the memory for the saving of any data “saving the determined initial rating coefficient for application to current subject data”, as claimed.  
Therefore, reference Khadem discloses all the various portions of claim 1.  

Applicant further argues “Further, claims that depend from independent claim 1 include additional patentable subject matter. For example dependent claim 6 is amended to recite “acquiring the plurality of training image data including the training trajectory, wherein at least a sub-plurality of the plurality of training image data is different from the current subject data.” Support for the amendment to claim 6 can be found in the application as originally filed including at least at paragraph [0008]. Applicant respectfully submits that dependent claim 6 includes additional patentable subject matter in addition to that in independent claim 1.”, (see Remarks page 13).   
Examiner would like to point out that the newly added limitation of “acquiring the plurality of training image data including the training trajectory, wherein at least a sub-plurality of the plurality of training image data is different from the current subject data”, is taught by reference Khadem in paragraph 0038 last three lines, … the acquired patient data “current subject trajectory” can be used in a cost function …….to determine a cost value for various planning procedures, and in paragraph 0036, wherein a planning system using a planning processor use to determine a cost function “rating” for various trajectories “a rating for each training trajectory of a plurality of training trajectories of the plurality of training image data” which both trajectories are different.  

Applicant further argues “Independent claim 12 is “rejected for the same reasons as set forth in the rejections for claims 1...because claims 12...are claims of similar scope as claimed in claims 1.” See, Office Action, page 7, second full paragraph. Applicant respectfully submits that independent claim 12 is also allowable over Khadem at least for the reasons noted above. For example, independent claim 12 recites “an offline learning processor configured to execute instructions to: process training image data having at least a training trajectory...an online learning processor configured to execute instructions to update the determined initial coefficient by: processing the current subject data.” Applicant respectfully submits that Khadem does not disclose independent claim 12 and includes recitations that are admitted by the Examiner as not being disclosed by Khadem. Moreover, Applicant respectfully submits that the disclosure of Knhadem of a processor system clearly does not overcome the admitted failures by the Office regarding the system cited in independent claim 12. Therefore independent claim 12 and the claims that depend therefrom are in condition for allowance over Khadem.”, (see Remarks pages 13-14).  
Examiner respectfully disagrees, reference Khadem discloses all the limitations as claimed in claim 12.  Also, the limitations of offline learning processor and online learning processor were disclose by Khadem  in paragraph 0028, in last four lines it states that “….the processing portions 26, 36 can be processed by separate or individual processors or can be processor …. Appropriate processor.” this obviate to one ordinary skilled in the art to use a first processor or an offline processor and a second processor or an online processor, and there is no other specifics given in the claim regarding the processors.  
Therefore, independent claim stands rejected.

Applicant further argues, “Also, claims that depend from independent claim 12 include additional patentable subject matter. For example dependent claim 14 recites “wherein at least one of the current subject trajectory or the determined current subject trajectory rating is different than the training trajectory.” As discussed above, Applicant respectfully submits that support for dependent claim 14 can be found in the application as originally filed. Further, Applicant respectfully submits that Khadem clearly does not disclose the system as recited in dependent claim 14. Therefore dependent claim 14 includes patentable subject matter in addition to that cited in independent claim 12.”, (see Remarks page 14).  
Examiner would like to point out that the newly added limitation of “wherein at least one of the current subject trajectory or the determined current subject trajectory rating is different than the training trajectory”, is taught by reference Khadem in paragraph 0038 last three lines, … the acquired patient data “current subject trajectory” can be used in a cost function …….to determine a cost value for various planning procedures, and in paragraph 0036, wherein a planning system using a planning processor use to determine a cost function “rating” for various trajectories “a rating for each training trajectory of a plurality of training trajectories of the plurality of training image data” which both trajectories are different.  

Applicant finally argues “Finally independent claim 17 is rejected as obvious based upon a combination of Gielen and Khadem.
Regarding Claim 17, Khadem is discussed above. Gielen discloses that all possible trajectories from determined entry points to anatomical targets are defined in block 112 and that trajectories are generally based upon geometric characteristics between the entry points and the anatomical target. See, Gielen, paragraph [0068]. Gielen discloses that evaluation of determined trajectories in block 116 can be based upon the weighting in block 114 to evaluate the appropriateness of determined trajectories from block 112. See Gielen paragraphs [0069] and [0071]. Further, Gielen discloses that determination of trajectories can initially take all possible trajectories that allow a selected instrument to pass through each entry point in a region to reach an anatomical target. See Gielen paragraph [0068].
The Office asserts that Gielen discloses a learning processor, as recited in independent claim 17, at processor 226 disclosed in Gielen. See, Office Action, page 8. Applicant notes that Gielen discloses a processor to determine appropriate anatomical targets and appropriate trajectories to reach the targets. See, Gielen, paragraph [0074]. Moreover, Applicant notes that the Office admits that Gielen fails to disclose various recitations of independent claim 17. See, Office Action, page 9. The Office asserts that Khadem overcomes these failures. See, Office action, page 9. As noted above, however, Applicant respectfully submits that Khadem does not disclose various recitations, including those admitted to be missing by the Office, as discussed above.
In particular, Applicant respectfully submits that independent claim 17 recites “a learning processor operable to execute instruction...to be trained to determine a coefficient based on the instructions for rating a current subject data, the current subject data being different from a first training data set that includes a first training trajectory or a second training data set that includes a second training trajectory.” Accordingly, Applicant respectfully submits that independent claim 17 is clearly not disclosed or rendered obvious the cited references, either alone or in combination. Rather, as noted above, the Office admits that the references fail to disclose various elements of independent claim 17 and Applicant respectfully submits that the combination asserted by the Office clearly does not disclose or render obvious the admitted missing elements.
In light of the above, Applicant respectfully submits that the presently pending claims are in condition for allowance over the cited references. Applicant respectfully submits that any asserted combination has not been properly analyzed and no reasoning has been given to make the asserted combinations, even assuming that they would render obvious the elements presently recited in the pending claims. In light thereof, Applicant respectfully requests withdrawal of the outstanding rejections and allowance of the presently pending application.”, (see Remarks pages 14-16).  
Examiner respectfully disagrees, combination of Gielen and Khadem disclsoses all the limitations as claimed in claim 17.  
Reference Gielen discloses system to plan a trajectory to perform a procedure, (see Abstract) comprising:
a learning processor operable to execute instructions (see figure 9, numerical 226, and paragraph 0074, wherein …… planning processor 226….), the instructions including an algorithm to be trained to determine a coefficient based on the instructions for rating a current subject data, the current subject data being different from a first training dataset that includes a first training trajectory or a second training dataset that includes a second training trajectory, the algorithm to be trained at least by (the limitation “a first training dataset that includes a first training trajectory or a second training dataset that includes a second training trajectory” is an alternative limitation as it is using “or” therefore, only one a first training dataset or a second training dataset is required for this limitation):
receiving a first input of a first rating of the first training trajectory; receiving a second input of a second rating of the second training trajectory, (see figure 7, and paragraph 0068, first two lines ….determinations of all possible trajectories 111….., i.e. first, second and so on..), as claimed.  
And, reference Khadem in the same field of art teaches 
determining the coefficient based on the instructions to relate the input first rating and the input second rating regarding the first training trajectory and the second training trajectory, (see paragraph 0036, wherein a planning system using a planning processor use to determine a cost function “rating” for various trajectories and paragraph 0037 for determining a cost value “initial rating coefficient” for various entry points, target points and trajectories); and a memory device configured to store the determined coefficient, (see figure 1, numerical 30 workstation and as known a workstation inherently has a memory to save data); wherein the determined coefficient stored in the memory is configured to be recalled for rating a current subject trajectory, wherein the current subject trajectory is different from the first training trajectory and the second training trajectory; wherein rating the current subject trajectory occurs subsequent to the training of the algorithm, (see paragraph 0038 last three lines, … the acquired patient data “current subject trajectory” can be used in a cost function …….to determine a cost value for various planning procedures), as claimed.
Therefore, claim 17 stands rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khadem et al (US Pub. 2009/0259230).  
With respect to claim 1, Khadem discloses A method of planning a trajectory to perform a procedure, (see Abstract) comprising: 
determining an initial rating coefficient with an offline learning including: 
evaluating a plurality of training image data, evaluating a rating for each training trajectory of a plurality of training trajectories of the plurality of training image data, executing instructions with [a first processor] to process the plurality of training image data, executing instructions with [a second processor] to determine the initial rating coefficient that is to predict the rating for each training trajectory based on the processed training image data and the evaluated training trajectory, (see paragraph 0036, wherein a planning system using a planning processor use to determine a cost function “rating” for various trajectories “a rating for each training trajectory of a plurality of training trajectories of the plurality of training image data” and paragraph 0037 for determining a cost value “initial rating coefficient” for various entry points, target points and trajectories “determine the initial rating coefficient that is to predict the rating for each training trajectory based on the processed training image data and the evaluated training trajectory”), and
[saving the determined initial rating coefficient for application to current subject data;]
updating the determined initial coefficient with an online learning including:
receiving the current subject data, (see paragraph 0068, ….image data can include ….scan of a patient…, “current subject data” is read as patient data), 
executing instructions with [the first processor] to process the current subject data, executing instructions with [the second processor] to determine a current subject trajectory rating of a current subject trajectory based on the processed current subject data and the determined initial rating coefficient, (see paragraph 0068, wherein ….image data can be used to illustrate the cost function value …. trajectories); and
updating the determined initial coefficient, (see paragraph 0038 last three lines, … the acquired patient data can be used in a cost function …….to determine a cost value for various planning procedures), as claimed.
However, he fails to explicitly disclose a first processor, a second processor and saving the determined initial rating coefficient for application to current subject data, as claimed.  
But, as disclose by Khadem in paragraph 0028, in last four lines it states that ….the processing portions 26, 36 can be processed by separate or individual jprocessors or can be processor …. Appropriate processor.” this obviate to one ordinary skilled in the art to use a first processor and a second processor.  Also, as seen in the figure 1, numerical 26 and 36, and the processors do include a memory to save any data that is to be use in future.  This obviate to one ordinary skilled in the art to use the memory for the saving of any data “saving the determined initial rating coefficient for application to current subject data”, as claimed.  
Therefore, it would have been obvious to one ordinary skilled in the art at the time of invention to simply utilize the teaching of Khadem to use multiple processors a first processor and a second processor also, memory to save the data for future use, as taught in to the system to yield a planning a trajectory for performing a procedure that is more flexible, faster and accurate with two processors and memory for saving the data for motivation.   

With respect to claim 2, Khadem further discloses wherein executing instructions with the first processor to process the plurality of training image data includes at least sampling within a shell the training image data relative to the respective training trajectory, (see figure 5, and paragraph 0042, …….burr hole locations on a skull “shell” of the patient…..) as claimed.  

With respect to claim 3, Khadem further discloses outputting the determined current subject trajectory rating, (see figure 2B, numerical 120k and 120n Display is read as “outputting”) as claimed.

With respect to claim 4, Khadem further discloses providing the first processor and the second processor as separate processors, (see paragraph 0028 …….processing can be processed by separate or individual processors………. and figure 1, numerical 26 and 36), as claimed.

With respect to claim 5, Khadem further discloses outputting the determined current subject trajectory rating includes displaying the determined current subject trajectory rating;
wherein each training image data of the plurality of training image data includes at least one training trajectory of the plurality of training trajectories, (see figure 2B, numerical 120k and 120n for display and paragraph 0047, The cost function value can be illustrated on the display 12) as claimed.

With respect to claim 6, Khadem further discloses acquiring the plurality of training image data including the training trajectory, wherein at least a sub-plurality of the plurality of training image data is different from the current subject data, (see paragraph 0005, ………. Planning system can use any selected information “image data”…., And paragraph 0006 …… plurality of trajectories “the training trajectory” for use in the procedure….; and paragraph 0038 last three lines, … the acquired patient data “current subject trajectory” can be used in a cost function …….to determine a cost value for various planning procedures, and in paragraph 0036, wherein a planning system using a planning processor use to determine a cost function “rating” for various trajectories “a rating for each training trajectory of a plurality of training trajectories of the plurality of training image data” which both trajectories are different), as claimed.  

With respect to claim 7, Khadem further discloses wherein the training trajectory includes a trajectory to a selected target that is operable to be rated, (see paragraph 0006, …….determining a cost function for at least a portion of at least one “operable to be rated” of the plurality of the trajectories……) as claimed.

With respect to claim 8, Khadem further discloses saving the updated determined initial coefficient for recall as the saved determined initial rating, (see figure 1, numerical 26 and 36 the processors and workstation 30, that include a memory for saving data i.e. “saving the updated determined initial coefficient” see paragraph 0027 first three lines), as claimed.  

With respect to claim 9, Khadem further discloses wherein updating the determined initial coefficient with an online learning further includes:
receiving an input of a specific geometry desired for the current subject trajectory to effect the current subject trajectory rating of the current subject trajectory, (see paragraph 0050, …..a gradient cost factor determination based upon the distance of a trajectory from the identified anatomical portion “a specific geometry”……..) as claimed.

With respect to claim 10, Khadem further discloses wherein updating the determined initial coefficient with an online learning further includes:
receiving an input of a position relative to an anatomical structure desired for the current subject trajectory to effect the current subject trajectory rating of the current subject trajectory, (see paragraph 0040, …….determined anatomical target point from block 110 can include one or more anatomical target points “a position relative to an anatomical structure” for a selected procedure…..) as claimed.

With respect to claim 11, Khadem further discloses updating the determined initial coefficient with an online learning further includes:
receiving an input of a selected user regarding at least one current subject trajectory to effect the current subject trajectory rating of the current subject trajectory for the selected user, (see paragraph 0065, last three lines ……a user “a selected user” identify that only a trajectory including a cost function value above a selected threshold be illustrated…..) as claimed.

Claims 12 and 13 are rejected for the same reasons as set forth in the rejections for claims 1 and 4, because claims 12 and 13 are claiming subject matter of similar scope as claimed in claims 1 and 4.  

With respect to claim 14, Khadem further discloses a display device to display at least one or the current subject trajectory or the determined current subject trajectory rating, (see figure 2B, numerical 120k and 120n for display and paragraph 0047, The cost function value can be illustrated on the display 12); wherein at leaser one of the current subject trajectory or the determined current subject trajectory rating is different than the training trajectory, see paragraph 0005, ………. Planning system can use any selected information “image data”…., And paragraph 0006 …… plurality of trajectories “the training trajectory” for use in the procedure….; and paragraph 0038 last three lines, … the acquired patient data “current subject trajectory” can be used in a cost function …….to determine a cost value for various planning procedures, and in paragraph 0036, wherein a planning system using a planning processor use to determine a cost function “rating” for various trajectories “a rating for each training trajectory of a plurality of training trajectories of the plurality of training image data” which both trajectories are different), as claimed.  

With respect to claim 15, Khadem further discloses a selected user input configured to allow inputting a variable regarding at least one current subject trajectory to effect the current subject trajectory rating of the current subject trajectory for a selected user and the updating the determined initial coefficient with the determined current subject trajectory rating, (see paragraph 0065, last three lines ……a user “a selected user” identify that only a trajectory including a cost function value above a selected threshold be illustrated…..), as claimed.  

With respect to claim 16, Khadem further discloses wherein the variable includes at least one of a specific geometry desired for the current subject trajectory or a position relative to an anatomical structure desired for the current subject trajectory, (see paragraph 0040, …….determined anatomical target point from block 110 can include one or more anatomical target points “a position relative to an anatomical structure” for a selected procedure…..), as claimed.

Claims 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gielen et al (US Pub. 2008/0123922) in view of Khadem et al (US Pub. 2009/0259230).  
With respect to claim 17, Gielen discloses A system to plan a trajectory to perform a procedure, (see Abstract) comprising:
a learning processor operable to execute instructions (see figure 9, numerical 226, and paragraph 0074, wherein …… planning processor 226….), the instructions including an algorithm to be trained to determine a coefficient based on the instructions for rating a current subject data, the current subject data being different from a first training dataset that includes a first training trajectory or a second training dataset that includes a second training trajectory, the algorithm to be trained at least by (the limitation “a first training dataset that includes a first training trajectory or a second training dataset that includes a second training trajectory” is an alternative limitation as it is using “or” therefore, only one a first training dataset or a second training dataset is required for this limitation):
receiving a first input of a first rating of the first training trajectory; receiving a second input of a second rating of the second training trajectory, (see figure 7, and paragraph 0068, first two lines ….determinations of all possible trajectories 111….., i.e. first, second and so on..), as claimed.  
However, Gielen fails to explicitly disclose 
determining the coefficient based on the instructions to relate the input first rating and the input second rating regarding the first training trajectory and the second training trajectory; and a memory device configured to store the determined coefficient; wherein the determined coefficient stored in the memory is configured to be recalled for rating a current subject trajectory, wherein the current subject trajectory is different from the first training trajectory and the second training trajectory; wherein rating the current subject trajectory occurs subsequent to the training of the algorithm, as claimed.
Khadem in the same field of art teaches 
determining the coefficient based on the instructions to relate the input first rating and the input second rating regarding the first training trajectory and the second training trajectory, (see paragraph 0036, wherein a planning system using a planning processor use to determine a cost function “rating” for various trajectories and paragraph 0037 for determining a cost value “initial rating coefficient” for various entry points, target points and trajectories); and a memory device configured to store the determined coefficient, (see figure 1, numerical 30 workstation and as known a workstation inherently has a memory to save data); wherein the determined coefficient stored in the memory is configured to be recalled for rating a current subject trajectory, wherein the current subject trajectory is different from the first training trajectory and the second training trajectory; wherein rating the current subject trajectory occurs subsequent to the training of the algorithm, (see paragraph 0038 last three lines, … the acquired patient data “current subject trajectory” can be used in a cost function …….to determine a cost value for various planning procedures), as claimed.
Therefore, it would have been obvious to one ordinary skilled in the art at the time of invention to combine the two references as they are analogous because they are solving similar problem of planning trajectories (also they ae of same assignee), for suggestion.  Incorporating the teaching of Khadem for determining the coefficients for the trajectories in to Gielen’s system will yield a planned and actual path for an instrument during a surgical procedure, for motivation.  

With respect to claim 18, Gielen and Khadem further discloses an input system configured inputting the first rating and the second rating received by the learning processor, (see Gielen paragraph 0072 and 0073, where a surgeon input the first rating and the second rating), as claimed.  

With respect to claim 19, Gielen and Khadem further discloses a current subject data input device operable to input the current subject data and the current subject trajectory; (see Gielen figure 7, and paragraph 0068, it states that determining of all possible trajectories 111, which is read as any number of trajectories that will includes first second and also current); and
an online learning processor operable to access the memory device including the determined coefficient and rate the current subject trajectory with the determined coefficient, (see Gielen paragraph 0072, in which it states that the image data can be patient specific “current subject”) as claimed.

With respect to claim 20, Gielen and Khadem further discloses an imaging device operable to acquire the current subject data, (see Gielen figure 9, numerical 202, and paragraph 0079, it states …imaging device 202…) as claimed.

With respect to claim 21, Gielen and Khadem further discloses the learning processor is separate from the online learning processor, (see Gielen figure 9, and paragraph 0076. It states ….navigation processor 224 and a planning processor 226) as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663